23 So.3d 1255 (2009)
TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA, et al., Appellants,
v.
DYNALECTRIC COMPANY, Appellee.
No. 3D09-901.
District Court of Appeal of Florida, Third District.
December 23, 2009.
May, Meacham & Davell, William C. Davell, and Christopher D. Barber, Fort Lauderdale, for appellants.
Moore & Lee, Stuart H. Sakwa, and Joshua M. Atlas, Ft. Lauderdale; Sutherland Asbill & Brennan and Benjamin Sawyer, for appellee.
Leiby Stearns and Roberts and Robert S. Tanner, Sunrise, for Associated Builders and Contractors Florida East Coast Chapter, Inc., as amicus curiae.
Before GERSTEN, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Based on the first-to-perfect rule, see, e.g., Hollywood Lakes Country Club, Inc. v. Silver & Waldman, P.A., 737 So.2d 1194 (Fla. 3d DCA 1999), this cause is reversed, and remanded with instructions that the cause be transferred to the Broward County Circuit Court.
Reversed and remanded with instructions.